Citation Nr: 1012592	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  02-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 90 percent for 
retinitis pigmentosa for the period from December 16, 1970, 
to December 29, 1988.

2.  Entitlement to a higher level of special monthly 
compensation (SMC) prior to December 29, 1988.



REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
December 1970.  He was born in 1947.

The current appeal initially came before the Board of 
Veterans' Appeals (Board), in part, from a January 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  In that decision, 
the RO implemented a settlement agreement which provided for 
an earlier effective date of December 16, 1970, for service 
connection for the Veteran's retinitis pigmentosa.  The RO 
assigned a 90 percent rating on an extraschedular basis for 
the period from December 16, 1970.  The RO also determined 
that, from December 29, 1988, the Veteran was entitled to a 
100 percent rating with special monthly compensation at the 
intermediate rate between 38 U.S.C.A. § 1114(l) and (m) on 
account of blindness in one eye with 5/200 visual acuity and 
blindness in the other eye having only light perception.   

In an April 2003 rating decision, the RO granted entitlement 
to SMC based on blindness in one eye from March 30, 1976, to 
December 29, 1988, under 38 U.S.C.A.1114(k) from March 30, 
1976.  Entitlement to SMC under 38 U.S.C.A. § 1114 at the 
rate intermediate between (l) and (m) was continued from 
December 29, 1988.  The Veteran appealed for an effective 
date to be assigned prior to December 29, 1988, for the 
higher rate of SMC at the intermediate rate between 
subsections (l) and (m).

The claims file was then transferred to the jurisdiction of 
the RO in Seattle, Washington.  In June 2005, the Veteran 
testified at a Travel Board hearing at the RO before a 
Veterans Law Judge.

In a decision issued in November 2005, the Board found that: 

1.  For the period from December 16, 1970, to 
December 29, 1988, the Veteran's retinitis 
pigmentosa did not result in bilateral concentric 
contraction of the visual field to 5 degrees or 
blindness in both eyes having only light 
perception.

2.  For the period from December 16, 1970, to 
December 29, 1988, the Veteran had blindness of 
the left eye, having only light perception, but he 
did not have blindness in the right eye and he was 
not permanently bedridden or so helpless as to be 
in need of regular aid and attendance.

3.  For the period from December 16, 1970, to 
December 29, 1988, the Veteran's service-connected 
retinitis pigmentosa precluded him from securing 
or following a substantially gainful occupation.

The Board's November 2005 decision held specifically with 
regard to Finding #2, above, that for the period of December 
16, 1970, to December 29, 1988, the criteria for special 
monthly compensation at the "k" rate, but no higher, were 
met. 

In July 2007, after effectuation of the Board's TDIU grant, 
basic entitlement was also found for Chapter 35 benefits.

The Veteran and his then attorney took the case on appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In accordance with a Joint Motion for Remand dated 
January 25, 2008, the Court issued an Order vacating and 
remanding two of the issues for additional development.

In the interim, correspondence was sent to the Veteran and 
his attorney by the Board in December 2008 notifying them 
that the Veterans Law Judge before whom he had previously 
appeared was no longer with the Board, and asking whether an 
additional hearing was desired.  The Veteran's attorney 
responded that, until the development requested by the Court 
has been completed, the need for another hearing cannot be 
fully addressed.  Accordingly, the answer for the interim 
was considered to be in the negative, to be revisited later 
as required by said development.

In April 2009, the Board remanded the case for development 
to include the Veteran's Social Security Administration 
(SSA) records; and complete records for the Veteran's care 
and evaluations for his visual impairment from:  Kaiser 
Permanente on or about 1982; the Oregon Commission for the 
Blind on or about 1984; and the California Department of 
Rehabilitation from 1972-1975.  Both the Oregon Commission 
for the Blind and California Department of Rehabilitation 
certified that they had no records for the Veteran.  Copies 
were received from SSA and Kaiser Permanente, and they are 
now of record and have been considered in this decision.  

A representation revocation letter from the Veteran's 
attorney, dated December 9, 2009, was received in December 
2009.  The Veteran submitted a new VA Form 21-22, dated 
December 18, 2009, in favor of Blinded Veterans Association 
(BVA) as shown on the front cover, and that organization 
provided a written informal brief on his behalf in March 
2010 which is now of record.  It was specifically indicated 
that a further hearing was not required.


FINDINGS OF FACT

1.  For the period from December 16, 1970, to December 29, 
1988, the Veteran's retinitis pigmentosa did not result in 
bilateral concentric contraction of the visual field to 5 
degrees or blindness in both eyes having only light 
perception.

2.  For the period from December 16, 1970, to December 29, 
1988, the Veteran had blindness of the left eye, having only 
light perception, but he did not have blindness in the right 
eye and he was not permanently bedridden or so helpless as 
to be in need of regular aid and attendance.


CONCLUSIONS OF LAW

1.  For the period from December 16, 1970, to December 29, 
1988, the criteria for rating in excess of 90 percent for 
retinitis pigmentosis were not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.79, 4.83, 
4.83a, 4.84, 4.84a, Part 4, Diagnostic Code 6006-6080 (1970-
2009).

2.  For the period of December 16, 1970, to December 29, 
1988, the criteria for special monthly compensation at the 
"k" rate, but no higher, were met.  38 C.F.R. §§ 1114(k) and 
(l), 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 
3.352 (1970-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the decision of the U.S. Court of 
Appeals for Veterans Claims, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

The RO provided the appellant with notice subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in multiple 
Supplemental Statements of the Case, following the provision 
of notice.  The appellant has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls 
upon the party attacking VA's determination). 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, supra, identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, supra, identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Vazquez-Flores v. Peake, 
supra, requiring notice of how a Veteran may show worsening 
of a disability's impact upon his daily and occupational 
functioning.  

VA has obtained treatment records, assisted the appellant in 
obtaining evidence, and offered the appellant the 
opportunity to give testimony before the Board and has 
provided written presentations to the Court as well.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

In view of the foregoing, VA has substantially complied with 
the notice and assistance requirements and the appellant is 
not prejudiced by a decision on the claim at this time.

II.  Pertinent Factual Background

The Veteran served on active duty from September 1966 to 
December 1970.  During service, he was diagnosed as having 
retinitis pigmentosa.  In February 1970, he reported blurred 
vision of the left eye.   He indicated that he had a gray 
spot in the center of the visual field of the left eye.  
Physical examination revealed distant visual acuity of 20/30 
in the right eye and 20/200 plus 2 in the left eye.  Near 
visual acuity with glasses was 14/21 in the right eye and 
less than 14/70 in the left eye. Visual field examination 
showed a loss of most of the superior visual field on each 
side.  The optic disc of each eye had a waxy pallor.  The 
macula of the left eye had an apparent retinal cyst or 
macular hole.  Choroidal sclerosis was observed in the 
fundus of each eye.  His diagnosis was severe bilateral 
retinitis pigmentosa.

In October 1970, the Veteran was hospitalized.  Distant 
visual acuity with glasses was 20/20 in the right eye.  In 
the left eye, it was 20/200 plus 2, which through a pinhole 
was not improved.  Near visual acuity with glasses was 14/21 
on the right and less than 14/70 on the left.  Visual field 
examination showed loss of most of the superior visual field 
of both eyes.  He had an apparent retinal cyst, possible 
macular hole, in the left eye and his visual acuity was 
expected to decrease in the future.

The service separation examination showed that distant 
visual acuity of the right eye was 20/40, corrected to 
20/30; and the left eye was 20/200, corrected to 20/200 plus 
2.  Near vision of the right eye was 14/21 corrected and 
uncorrected; in the left eye, it was 14/70, corrected and 
uncorrected. Intraocular tension was 13 on the right and 15 
on the left.  He was referred to a medical board and was 
discharged based on his visual impairment.

The Veteran filed a claim for VA compensation for loss of 
vision in December 1970, shortly after his separation from 
service.  He also applied for SSA disability benefits in 
December 1970, and was granted those benefits based on the 
retinitis pigmentosa as considered under pertinent SSA 
regulations.  

In a December 1970 rating decision, service connection for 
retinitis pigmentosa was denied because the disorder was 
considered a constitutional or developmental abnormality and 
not a disability under VA law.  A January 1971 rating 
decision confirmed and continued the prior rating decision.  
The Veteran appealed this decision.  In a September 1971 
Board decision, service connection for retinitis pigmentosa 
was denied on the basis that it was a congenital or 
developmental defect, not a disease or injury within the 
meaning of VA law, and that it had not been not aggravated 
by service.

Thereafter, VA treatment records were received.  In October 
1973, uncorrected visual acuity in the right eye was 20/60-
2, unimproved by pinhole and 5/200 in the left eye.  Average 
contraction of the Veteran's visual fields was to 10 degrees 
in the right eye and 5 degrees in the left eye.  By January 
1976, the average contraction of the visual fields was to 7 
degrees in the right eye, and remained 5 degrees in the left 
eye.  Uncorrected visual acuity was 20/50 in the right eye 
and 2/100 in the left eye. In March 1976, uncorrected visual 
acuity was 20/60 in the right eye and limited to counting 
fingers in the left eye.

In December 1988, correspondence was received from the 
Veteran in which he contended that there was error in the 
1971 decision of the Board.  He requested reconsideration of 
the Board's decision.  He referred to a macular cyst or hole 
which was noted during service, and indicated that this 
abnormality was not congenital in nature and had been 
overlooked.

In a May 1990 reconsideration decision, the Board determined 
that there had been no obvious error in the Board's 
September 1971 decision which denied entitlement to service 
connection for retinitis pigmentosa.  However, in further 
administrative action, it was indicated that subsequent 
interpretations of the law and regulations permitted a 
different interpretation.  In two opinions, the VA General 
Counsel had held that retinitis pigmentosis could be 
considered to have been incurred in service if the 
symptomatology did not manifest itself until after entry 
onto active duty.  This was found to be the case here.  
Thus, service connection for retinitis pigmentosis was 
approved by the Vice Chairman of the Board, as an 
administrative allowance, based upon the change in legal 
interpretation by the General Counsel.  The effective date 
under 38 C.F.R. § 3.400(h)(2) was December 29, 1988, the 
date of the Veteran's motion for reconsideration.

Thereafter, VA treatment records were received.  In March 
1989, the Veteran's corrected visual acuity was 20/50 in the 
right eye and he could count fingers at three feet in the 
left eye.  In April 1990, central visual fields were 
interpreted as being contracted to such an extent that the 
widest diameter of visual fields subtended an angular 
distance of less than 20 degrees, when he was determined to 
be qualified for purchase of an automobile and adaptive 
equipment in an August 1990 rating decision.

In another August 1990 rating decision, the Board's grant of 
service connection for retinitis pigmentosa was implemented 
by the RO.  The RO assigned a total 100 percent schedular 
rating under Diagnostic Code (DC) 6006, effective December 
29, 1988, the date of the Veteran's reconsideration request.  
It was noted that VA ophthalmology examination showed visual 
acuity of 20/40 in the right eye with correction and visual 
acuity of finger count at three feet with eccentric viewing 
with no improvement with correction in the left eye.  Visual 
fields showed no central visual acuity.  Because the Veteran 
had very narrow areas of vision in the lower half of the 
visual field only, concentric contraction was considered 
less than 5 degrees bilaterally.

A September 1990 VA examination showed that the Veteran had 
uncorrected visual acuity in the right eye of 20/200.  In 
the left eye, he had only light perception, uncorrectable by 
pinhole or lens.  Confrontation visual fields revealed a 
severe concentric visual field loss in both eyes with a 
small island of vision centrally in the right eye.  
Examination of the retinas was markedly abnormal. The 
Veteran had extensive retinal pigment epithelium and 
chorioretinal atrophy with bone spicule deposition 
throughout both retinas.  The right posterior pole showed a 
small island of preserved retinal epithelium centrally. The 
left macula showed a large macular hole.  The optic nerves 
showed a pale neural rim bilaterally and severely attenuated 
arerioles.  The impression was pigmentary retinal 
degeneration bilaterally with a macular hole in the left 
eye.  It was noted that the Goldmann visual fields were 
done.

In a December 1990 rating decision, the 100 percent rating 
for retinitis pigmentosa was confirmed and continued.  It 
was noted that the Veteran was receiving the maximum amount 
under the governing diagnostic code.

In June 1992 correspondence, the Veteran requested an 
earlier effective date for the grant of service connection 
for retinitis pigmentosa.  In an April 1993 rating decision, 
the RO determined that there was no evidence of any clear 
error regarding the effective date of the grant of service 
connection for retinitis pigmentosa.  The Veteran appealed.

In a September 1996 decision, the Board determined that an 
effective date earlier than December 29, 1988, was not 
warranted for a grant of service connection for retinitis 
pigmentosa.  The Board indicated that the prior Board 
decision which assigned the effective date was not subject 
to review under clear and unmistakable error (CUE), and 
cited to Smith v. Brown, 35 F.3d 1516 (1994).

In December 1997, the Veteran requested reconsideration of 
the Board's September 1996 decision.  His motion for 
reconsideration was denied.  However, in April 1999, the 
Board advised the Veteran that his motion for 
reconsideration was also considered to be a request for 
revision of the Board decision based on clear and 
unmistakable error pursuant to a new authority granted to 
the Board by Public Law No. 105-111.

In a December 1999 decision, the Board considered the 
following issues: (1) Whether there was CUE in the Board's 
September 1971 decision, denying entitlement to service 
connection for retinitis pigmentosa; (2) Whether there was 
CUE in the Board's May 1990 decision, which found no error 
in the Board's September 1971 decision and administratively 
granted service connection for retinitis pigmentosa from 
December 29, 1988; and (3) Whether there was CUE in the 
Board's September 1996 decision, which denied the claim of 
entitlement to an effective date earlier than December 29, 
1988, for the grant of service connection for retinitis 
pigmentosa.  The Board concluded that none of those 
decisions had contained CUE.

In February 2000, the Veteran requested reconsideration of 
the Board's December 1999 decision.  The request was denied 
in April 2000, and the Veteran appealed the Board's December 
1999 decision to the Court.

In December 2000, a settlement was reached between the 
parties.  According to the Court Settlement, it was agreed 
that VA would assign December 16, 1970, as the effective 
date of service connection for retinitis pigmentosa.  In 
addition, in pertinent part, it was noted that the Veteran 
and VA made no agreement as to the applicable disability 
rating to be assigned for the period between December 16, 
1970, and December 29, 1988, for retinitis pigmentosa.  The 
question of the disability rating was to be referred to the 
RO as an initial matter, subject to appeal.

In December 2000 correspondence, the Veteran asserted that 
he was entitled to a 100 percent rating with special monthly 
compensation at the "L + 1/2" rate (the intermediate rate 
between 38 U.S.C.A. § 1114 (l) and (m)) from December 16, 
1970.

In January 2001, the Director of the VA Compensation and 
Pension Service reviewed the Veteran's claims file.  The 
following was determined.  On the basis of loss of visual 
efficiency, the Veteran was entitled to an evaluation of 90 
percent for visual impairment from service-connected 
disability diagnosed as retinitis pigmentosa with decreased 
visual acuity and diminished visual fields based on the 
November 12, 1970, Physical Evaluation Board proceedings.  
It was determined that no deduction for a "pre-service" 
level of disability was indicated.  This 90 percent rating, 
which was effective December 16, 1970, was the maximum 
evaluation based on impairment of visual efficiency, and was 
granted as an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1).


In a January 2001 rating decision, the earlier effective 
date of service connection for retinitis pigmentosis was 
implemented, effective December 16, 1970. As agreed, the RO 
then rated the disability as an initial matter.  The rating 
was assigned pursuant to the determination by the Director 
of Compensation and Pension Services that the Veteran should 
be granted an extraschedular rating of 90 percent rating 
effective December 16, 1970.  The RO then determined that 
the Veteran was entitled to a 100 percent rating with SMC at 
the intermediate rate between 38 U.S.C.A. § 1114 subsections 
(l) and (m), as discussed above.

In support of his claim for a rating in excess of 90 percent 
for retinitis pigmentosa, the Veteran submitted 
documentation from SSA that shows he had been entitled to 
SSA benefits as of December 21, 1970, for his retinitis 
pigmentosa.  

The Veteran also submitted a letter from J.A.N., M.D.  This 
physician explained the different standards used to quantify 
visual impairment and to define legal blindness.  He stated 
that the Veteran met the standards for legal blindness in 
the United Stated and according to the World Health 
Organization as of his initial examination in 1970.  The 
physician noted that in 1976 the Veteran had narrowly failed 
to meet he criteria for a 100 percent rating according to 
VA.  The physician opined that, in many ways, a severe loss 
of peripheral visual field was more debilitating than a loss 
of central visual acuity because it becomes extremely 
difficult to orient oneself to the visual environment.  He 
further stated that employment opportunities for people with 
severe visual constrictions are difficult to find and 
frequently require special equipment in the work 
environment.  He noted that the Veteran was employed as a 
loading equipment operation in the Air Force, which was a 
job that was certainly unsafe for him to perform as of his 
discharge in 1970.  The physician opined that it is more 
likely than not that the Veteran became very difficult to 
employ at some point between 1973 and 1976.

In April 2002, a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was 
received.  In his application, he indicated that, although 
he was employed in the 1970's and 1980's, the positions were 
temporary and unsuccessful.  He was ultimately unable to 
remain employed.


Thereafter, correspondence was received from the Veteran and 
his representative.  They asserted that the Veteran met the 
criteria for special monthly compensation ("L-B2 rate") from 
the effective date of service connection.  They stated that 
he had had blindness in one eye with 5/200 visual acuity or 
less and blindness in the other eye having only light 
perception since his 1970 discharge.  They asserted that the 
December 1990 RO decision determined that the Veteran was 
entitled to special monthly compensation at the LB-2 rate 
and that this rating should not have been changed absent 
findings of fraud or CUE; that the January 2001 RO decision 
which assigned the 90 percent rating was in effect a 
reduction which was not properly implemented, following the 
law and regulations for reductions; and at the time the 
Veteran entered into his settlement with VA, he was entitled 
to special monthly compensation at the LB-2 rate, which was 
protected.

In an April 2003 rating decision, entitlement to special 
monthly compensation based on blindness of one eye was 
granted from March 30, 1976, to December 29, 1988, under 38 
U.S.C.A. § 1114(k).  March 30, 1976, was cited as the first 
date on which visual acuity was noted as "count fingers 
only" at the temporal periphery of the left eye and was 
considered blindness of one eye having only light 
perception.  Because blindness in both eyes with visual 
acuity of 5/200 or less, or concentric contraction of field 
of vision beyond 5 degrees in both eyes, noted to be the 
equivalent of 5/200 visual acuity, was not shown until April 
25, 1990, in a treatment report, SMC under 38 U.S.C.A. § 
1114 at the rate intermediate between (l) and (m) was not 
warranted prior to December 29, 1988.

The Veteran testified that he currentlyhad no central vision 
in his left eye and no light perception.  He stated that his 
right eye was within 5 degrees of central and most of the 
major quadrants with vision of 2/200.  He reported that he 
had no depth perception.  He described his vision in 
relation to various objects in the hearing room and recalled 
hospital treatment he had received for mononucleosis in 
service when he thought that he had been given a drug 
overdose.  The Veteran explained that there was no true 
contraction of his visual fields, just big chunks that were 
missing and had stayed "pretty stable" since service.

III.  Entitlement to a Rating in Excess of 90 Percent for 
Retinitis Pigmentosa for the Period of December 16, 1970, to 
December 29, 1988

Pursuant to the December 2000 settlement between the VA 
Secretary and the Veteran, the RO was instructed set the 
initial disability rate for retinitis pigmentosa for the 
period between December 16, 1970, and December 29, 1988.  

The RO sought an opinion from the Director of the VA 
Compensation and Pension Service regarding an extraschedular 
rating based on visual efficiency.  The Director determined 
that an extraschedular rating was warranted. 

On the basis of loss of visual efficiency, the Veteran was 
entitled to an evaluation of 90 percent for visual 
impairment for the service-connected retinitis pigmentosa 
with decreased visual acuity and diminished visual fields 
based on the November 12, 1970, Physical Evaluation Board 
proceedings. 

In a January 2001 rating decision, the RO assigned the 90 
percent rating, effective December 16, 1970, under 
Diagnostic Code 6006-6080.  The Veteran seeks a higher 
rating for the assigned period.

Generally, disability evaluations are determined by 
comparing a Veteran's present symptomatology with criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which is based on average impairment in earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  DC 6006 
provides that retinitis is rated from 10 to 100 percent 
based on visual acuity or field loss or other factors. When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. 38 C.F.R. § 4.7.  After 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

Under the diagnostic codes for rating to eye disabilities, a 
higher rating of 100 percent is available under several 
codes, although some are inapplicable.

Under Diagnostic Code 6010, active tuberculosis of the eye 
is rated as 100 percent disabling.  The Veteran does not 
have tuberculosis of the eye.

Under Diagnostic Code 6012, congestive or inflammatory 
glaucoma with frequent attacks of considerable duration 
warrants a 100 percent rating.  The Veteran does not have 
glaucoma.

Under DC 6014, new malignant growths of the eyeball pending 
completion of operation or other indicated treatment 
warrants a 100 percent rating.  The Veteran does not have a 
malignant growth of the eyeball.

Under DC 6061, anatomical loss of both eyes warrants a 100 
percent rating.  The Veteran does not have anatomical loss 
of both eyes.

Under DC6063, if the Veteran has anatomical loss of one eye 
and vision of 5/200 in the other eye, a 100 percent rating 
is warranted.  The Veteran does not have anatomical loss of 
either eye.

The two pertinent diagnostic codes are as follows.

Under Diagnostic Code 6062, blindness in both eyes having 
only light perception warrants a 100 percent rating.

Impairment of field of vision is evaluated pursuant to the 
criteria found in DC 6080, utilized by the RO in rating the 
Veteran's disability.  Under that code, concentric 
contraction of the visual field to 5 degrees qualifies for a 
100 percent rating if bilateral, a 30 percent rating if 
unilateral, or may be rated as visual acuity of 5/200.

Demonstrable pathology commensurate with the functional loss 
will be required.  The concentric contraction ratings 
require contraction within the stated degrees, temporally; 
the nasal contraction may be less.  The alternative ratings 
are to be employed when there is ratable defect of visual 
acuity, or a different impairment of the visual field in the 
other eye.  Concentric contraction resulting from 
demonstrable pathology to 5 degrees or less will be 
considered on a parity with reduction of central visual 
acuity to 5/200 (1.5/60) or less for all purposes including 
entitlement under 38 C.F.R. § 3.350(b)(2); not however, for 
the purpose of 38 C.F.R. § 3.350(a).  Entitlement on account 
of blindness requiring regular aid and attendance, 38 C.F.R. 
§ 3.350(c), will continue to be determined on the facts in 
the individual case. 38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.

During the pertinent time frame, from 1970 to 1988, the 
Veteran's vision in his right eye was better than his vision 
in the left eye.  Although the left eye met the criteria for 
blindness, the right eye did not.  The Veteran did not have, 
with regard to the right eye, concentric contraction of the 
visual field to 5 degrees or blindness with light perception 
only.  Thus, the Veteran's retinitis pigmentosa did not 
result in bilateral concentric contraction of the visual 
field to 5 degrees or blindness in both eyes having only 
light perception.  Evidence received from Kaiser Permanente 
and SSA including for the pertinent periods involved herein 
do not show clinical findings that are at significant 
difference with those cited, and do not sustain a higher 
rating under cited criteria.

The Veteran obviously has had a very serious eye impairment 
since he left service, and the Board is sympathetic to his 
assertion that a total schedular rating was warranted.  
However, the Board is bound by the rating criteria, and must 
apply the facts to those criteria.  The medical evidence 
shows that his visual impairment did not meet the rating 
criteria for a 100 percent schedular rating during the 
period of time in question.

The Rating Schedule is based as far as practicable upon the 
average impairments of earning capacity, with the additional 
proviso that the VA Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director of Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
Under this authority, the Director of the Compensation and 
Pension Service assigned a 90 percent rating.  The Veteran 
contends that the Director of Compensation and Pension 
Service improperly relied on the in-service medical board 
proceedings.  The Director, however, did cite to the medical 
board proceedings.  He also indicated that the claims file 
was reviewed.  The Director weighed the evidence of record 
per his discretion.  In any event, the Veteran was actually 
assigned a rating in excess of the rating warranted under 
the rating schedule.  That is why the rating was assigned on 
an extraschedular basis.

The Board finds no basis for a rating in excess of 90 
percent at any time prior to December 28, 1988.  The 
preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 38 
C.F.R. §§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

IV.  Entitlement to a Higher Level of Special Monthly 
Compensation
Prior to December 28, 1988

In an April 2003 rating decision, entitlement to SMC based 
on blindness of one eye was granted from March 30, 1976, to 
December 29, 1988, under 38 U.S.C.A. § 1114(k).  The March 
30, 1976, date was the first date on which the RO determined 
that visual acuity was noted as "count fingers only" at 
temporal periphery of the left eye, considered as blindness 
of one eye having only light perception.  The RO found that 
blindness in both eyes with visual acuity of 5/200 or less 
or concentric contraction of field of vision beyond 5 
degrees in both eyes, the equivalent of 5/200 visual acuity, 
was not shown until April 25, 1990, in a treatment report.  
Therefore, it was determined that a higher level of SMC at 
38 U.S.C.A. § 1114(l) was not warranted prior to December 
29, 1988.

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for blindness of one eye having only light 
perception.  Loss of use or blindness of one eye, having 
only light perception, will be held to exist when there is 
inability to recognize test letters at one foot, and when 
further examination of the eye reveals that perception of 
objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet.  See 38 C.F.R. § 3.350(a)(4).

In this case, the Board accepts that the Veteran had 
blindness of the left eye when he was separated from 
service.  During service, a possible macular hole was 
identified, which has later been confirmed.  His vision in 
his left eye was worse than his right eye, and deteriorated.  
He basically had no central vision.  There are gaps in the 
medical evidence as to the date when testing showed only 
finger count ability.  The Board finds that this likely 
occurred prior to the date of the 1976 treatment report.  We 
further find the Veteran's statements to be credible that he 
had the equivalent of light perception only in that eye.  
Certainly, contraction of the visual field of that eye was 5 
degrees or less, as shown by the competent medical evidence 
as a whole.  Thus, in affording the Veteran the benefit of 
the doubt, see 38 U.S.C.A. § 5107(b), the Board finds that 
he is entitled to the "k" level of SMC from December 16, 
1970.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

However, a special monthly compensation rate above the "k" 
level was not warranted.  SMC is payable at a specified rate 
if the Veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l), 38 C.F.R. § 3.350(b).

The Veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  He will be found to be in need of regular aid and 
attendance if he is unable to dress or bathe himself; if he 
frequently needs adjustment of a prosthetic or orthopedic 
appliance that by the nature of the disability he is unable 
to perform without assistance; if he is unable to feed 
himself or to attend to the wants of nature; or if he 
requires protection from the hazards of his daily 
environment.  38 C.F.R. § 3.352(a).

The Veteran does not assert, nor does the record support a 
finding that during the time period in question, he was 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  He was not bedridden or 
medically recommended to remain in bed.  The evidence does 
not show that he was unable to attend to the daily 
necessities of life or to protect himself from the hazards 
of his daily environment.  Rather, he asserts that he was 
blind in both eyes.

However, blindness in both eyes was not shown during the 
time period in question.  As previously set forth above 
detail, the Veteran's vision in his right eye exceeded 
concentric contraction of the visual field to 5 degrees and 
was not limited to light perception.  Thus, he is not 
entitled to the "l" level of special monthly compensation 
from December 16, 1970, through December 28, 1988.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The Veteran and his representative assert that the January 
2001 decision to assign the 90 percent rating was in effect 
a reduction which was improperly implemented, following the 
law and regulations for reductions; and that at the time the 
Veteran entered into his settlement with VA, he was entitled 
to special monthly compensation at the LB-2 rate, which was 
protected.

The Board notes that the December 2000 settlement stipulated 
that VA would assign December 16, 1970, as the effective 
date of service connection for retinitis pigmentosa.  In 
addition, in pertinent part, it was noted that the Veteran 
and VA made no agreement as to the applicable disability 
rating to be assigned for the period between December 16, 
1970, and December 29, 1988, for retinitis pigmentosa.  The 
question of the disability rating was to be referred to the 
agency of original jurisdiction (the RO) as an initial 
matter, subject to appeal.

Thus, when the January 2001 rating decision assigned the 90 
percent rating, it was an initial rating which replaced the 
prior adjudicatory actions.  Further, the Veteran was not 
previously service connected for retinitis pigmentosa prior 
to December 29, 1988.  Therefore, there was no prior rating 
in effect, and no rating to reduce.  Accordingly, this 
argument is not persuasive.

With regard to the specific recent argument that the 
revisions associated with the Dr. James Allen Veterans 
Vision Equity Act of 2007 would support entitlement to 
special monthly compensation at a level of "o", it should be 
noted, as also clearly identified in the copies provided by 
the appellant, that the provisions of this legislation took 
effect March 18, 2009, applicable to claims filed with VA on 
or after December 26, 2007, as well as claims filed before 
December 26, 2007, but still pending as of that date.  
Therefore, the Allen Act provisions are inapplicable to the 
period of time prior to 1988, as herein under consideration.  
A reasonable doubt is not raised in that regard to be 
resolved in the Veteran's favor.


ORDER

For the period of December 16, 1970, to December 29, 1988, a 
rating in excess of 90 percent for retinitis pigmentosis is 
denied.

For the period of December 16, 1970, to December 29, 1988, 
special monthly compensation at the "k" rate is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


